Citation Nr: 1420877	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-37 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from July 2006 to May 2007, with additional service in the Marine Corps Reserve.     

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The matter was remanded in January 2013 for additional development.  

The evidence reasonably raises the question of entitlement to a TDIU, as the Veteran has stated to his VA treatment providers that he is unable to work because of back pain.  A TDIU is considered a part of a claim for an increased rating and must therefore be adjudicated.  Accordingly, it has been added to the issues on appeal.

VA treatment records reflect that the Veteran receives treatment for posttraumatic stress disorder (PTSD), which he attributes to combat participation.  The records raise a claim for service connection for PTSD, which is referred to the agency of original jurisdiction (AOJ) for disposition. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The January 2013 remand directed that the Veteran be scheduled for a VA examination to determine the current severity of his service-connected lumbar spine disability.  

The AOJ scheduled examinations for the Veteran in February 2013 and May 2013; however, he did not appear.  The record does not contain copies of letters to the Veteran notifying him of these examinations; thus, it is unclear whether the Veteran was properly notified of the examinations.  Remand is therefore required so that a new VA examination may be scheduled.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).   

In the event a claimant or the evidence of record reasonably raises the question of whether the veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claim folder and ensure that all notification and development actions required by the Veterans Claims Assistance Act of 2000 (VCAA) are fully complied with and satisfied with respect to the claim for a TDIU.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran and his representative must be given an opportunity to respond to the notice, and any additional information or evidence received must be associated with the claim file.

2.  Obtain VA treatment records since October 2013.

3.  Schedule the Veteran for an appropriate VA examination to evaluate the nature, extent and severity of his service-connected lumbar degenerative disc disease. The claim folder must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 


The examiner must identify all symptoms attributable to the Veteran's service-connected lumbar degenerative disc disease and report the range of motion measurements for the lumbar spine in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner must describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must identify any nerve(s) affected by the Veteran's service-connected lumbar spine disability and discuss the extent, if any, of paralysis of the nerves involved. 

The examiner must discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

4.  Notify the Veteran of his responsibility to report for his scheduled examination, to cooperate in the development of his claim, and of the consequences for the failure to report for an examination without good cause.  VA must document in the claim file all attempts to schedule the Veteran for the examination, including that notice scheduling the examination was sent to his last known address and whether any notice was returned as undeliverable.  

5.  Then, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



